DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 04/21/2022 is acknowledged.  The traversal is on the ground that the method is performed with the device of Group I and therefore the search would overlap.  This is not found persuasive because Group II, Claim 24, does not recite the step of providing the apparatus or system of claim 12. This claim only passively recites a method of filling compartments of a device of claim 12, without positively reciting the apparatus or elements of the apparatus, therefore, the method, as claimed, is significantly different in scope and would require different searches and create a burden on the examiner. The examiner notes that if claim 24 was intended to positively include the apparatus of claim 12 it must be recited as such (i.e. “providing the apparatus of claim 12;”). In the event that this is positively recited in claim 24, rejoinder would be proper. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sealing material,” of claim 2, and “holding element” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 16-19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a sealing material,” but it is unclear what is attempting to be claimed. A sealing member, item 118, is labeled in the drawings, but there is no label or obvious element that would be “a sealing material” separate from item 118. Appropriate correction / clarification is required. 
Claim 2 recites “the respective tube or sensor component.” There is insufficient antecedent basis for this limitation in the claim. No respective tube or sensor component was previously claimed. Appropriate correction is required. 
Claim 6 recites “a holding element,” but it is unclear what this element is intended to be. The claim recites that the holding element contains the passageways, but the drawings appear to show this would be element 111, which is the body, already claimed in claim 1. It is unclear what additional element, if any, is intended to be claimed here. Appropriate correction is required. 
Claim 16 recites “the at least one vessel.” There is insufficient antecedent basis for this limitation in the claim. No “at least one vessel” was previously claimed. Appropriate correction is required.
Claim 18 recites “the first and/or second stirring element.” There is insufficient antecedent basis for this limitation in the claim. No “second stirring element” was previously claimed. Appropriate correction is required. 
Claim 23 recites “the lid system of at least one compartment” There is insufficient antecedent basis for this limitation in the claims. Presumably this was intended to be “the lid system of the at least one compartment or similar. Appropriate correction is required.  

Allowable Subject Matter
Claims 1, 4-5, 8-12, and 20-22 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711